October 22, 2008 Mr. Lyn Shenk Branch Chief United States Securities and Exchange Commission CF/AD5 100F Street, N.E. Washington D.C., 20549-7070 RE: Network CN Inc. Form 10-KSB for the Year Ended December 31, 2007 Amendment No. 1 to Form 10-KSB for the Year Ended December 31, 2007 Form 10-Q for the Quarterly Period Ended June 30, 2008 File Number: 000-30264 DearMr.Shenk, This letter responds to certain comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in the letter from the Staff to Network CN Inc. (the “Company”) dated September 18, 2008. For your convenience, we have repeated the Staff’s comments in italicized, bold type before the Company’s response. References in this letter to “we”, “our” or “us” mean the Company or its advisors, as the context may require. Form 10-KSB for the Year Ended December 31, 2007 Consolidated Balance Sheet, page F-3 Staff Comment 1: Refer to your response to our prior comment number 4. Please explain to us and disclose the impact on your operations beyond the 12 month period upon the expiration of such rights. In particular, discuss your ability to generate revenues and any responsibilities you have in regard to the construction of advertising panels associated with such expired rights. Further, tell us and disclose how the rights that are to expire within 12 months correlate to your discussion under “Business Overview, 1. Media Business” so that there is a clear understanding of the future prospects associated with the advertising panels discussed therein. Response: Pursuant to business agreements entered with different authority parties, the Company was granted exclusive rights to operate advertising panels for operating periods ranging from 16 months to 20 years. Advertising rights fees were paid according to the payment terms set forth in those business agreements, which usually required us to prepay for half a year to one year from time to time. We recorded such prepayments in “Prepayments for Advertising Operating Rights” and amortized them over the operating lease period associated with the prepayment (e.g., over a six months’ period for a half-year prepayment). As such prepayments represented advertising rights fees prepaid only for the coming half-year to one year operating period, we therefore classified them as current assets. As of December 31, 2007, none of the advertising operating rights were due to expire within 12 months. Besides, the useful lives of all our existing advertising panels were shorter than the operating periods for their respective advertising operating rights. As such, there was no significant issue on our ability to generate revenues or our responsibility in regard to the construction of advertising panels associated with any expired rights. Staff Comment 2: In connection with the preceding comment, please clarify for us and in your disclosures what “Intangible Rights, net” classified as noncurrent assets represent, and whether they have any relation to the operating rights discussed in “Business Overview, 1. Media Business.” If any represent advertising operating rights, consider changing your description of these on the balance sheet to be consistent with other advertising operating rights reported, and aggregating disclosures associated with intangible rights and advertising operating rights to the extent appropriate. In this regard, we note that the estimated useful lives of “Intangible Rights, net” are the same as those for “operating rights” (i.e., 16 months to 20 years). Response: As of December 31, 2007, the intangible rights, net consisted of the following two items: 1) Net Intangible Right for Project Changning ($5.675 million) In November 2006, the Company, through its subsidiary, paid an aggregate of $6 million to certain Third Parties to acquire the legal right to enter into a direct advertising license agreement with the Authority Party of Project Changning on terms identical to the original advertising license agreement entered between those Third Parties and the Authority Party (the cash payment was consideration for the Third Parties to convey their advertising license rights to the Company). Such intangible right was amortized over the operating period of Project Changning (i.e. 20 years). As of December 31, 2007, the accumulated amortization was $0.325 million. We considered the nature of these intangible rights to be different from the Prepayments for Advertising Operating Rights. The $6 million cash payment represented the consideration paid to Third Parties in order for us to obtain the legal right to enter into a direct advertising license agreement with the Authority Party while Prepayments for Advertising Operating Rights represented prepaid expenses directly paid to Authority Party for the acquisition of advertising rights pursuant to the advertising license agreement entered into between the Authority Party and the Company. 2)
